Mobilisation of the European Globalisation Adjustment Fund: Belgium - textile industry; Ireland - Dell - Relocation of undertakings in the EU and the role of EU financial instruments (debate)
The next item is a joint debate on
the report drafted by Reimer Böge, on behalf of the Committee on Budgets, on the proposal for a decision of the European Parliament and of the Council on mobilisation of the European Globalisation Adjustment Fund, in accordance with point 28 of the Interinstitutional Agreement of 17 May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management
the oral question to the Commission on the relocation of undertakings in the EU and the role of EU financial instruments by Pervenche Berès, on behalf of the Committee on Employment and Social Affairs - B7-0226/2009)
Mr President, Commissioner, ladies and gentlemen, as rapporteur for the Committee on Budgets, I am today presenting the proposal on mobilisation of the European Globalisation Adjustment Fund in relation to two specific cases, one based on applications from Belgium and one on applications from Ireland. I would, however, like to start by pointing out, once again, that it is the job of the Committee on Budgets to examine whether the conditions for mobilisation of the Globalisation Adjustment Fund have been met, and I would like, at this point, to emphasise that, over recent months, there has always been excellent cooperation, including in similar cases, between the Committee on Budgets and the Committee on Employment and Social Affairs. We have also been at pains to take due account of comments and critical suggestions from the Committee on Employment and Social Affairs and, with that in mind, it is also right to deal with the oral question from the Committee on Employment and Social Affairs, given the urgency of enquiries on this subject.
You will be aware that the Globalisation Adjustment Fund has a maximum funding amount of EUR 500 million per annum and that it is exclusively for the purpose of providing additional support for those employees affected by globalisation who have lost their jobs and have been affected by the consequences of far-reaching structural changes in world trade patterns. We have made it clear in the resolution, once again, that we continue to challenge the repeated use of funds from the European Social Fund to finance the Globalisation Adjustment Fund and I insist, Commissioner, that you confirm today, once again, that this will not ultimately be at the expense of payments from the European Social Fund.
I would very much like, once again, to call on the Commission to reiterate today the undertaking given to us in the Committee on Budgets - namely to refrain, in future, from tabling applications for the mobilisation of the Fund together, but instead to table them separately, as each case has a slightly different basis and the possibility of a complicated case delaying the approval of another case should be avoided. I hope that you can confirm this again today.
When it comes to the circumstances of the two cases, even on the basis of the altered rules - given that these two applications were submitted after 1 May 2009 - we are talking about the mobilisation of a total of around EUR 24 million. This is intended to provide some cover for the loss of jobs in the textile industry in Belgium and in computer manufacturing in Ireland. In Belgium, there have been a total of 2 199 job losses in 46 companies in the textile industry, all of which were based in two neighbouring NUTS 2 regions, namely East and West Flanders, and in a single NUTS 2 region, Limburg. The Belgian authorities have requested EUR 9.2 million from the Fund in this regard. In respect of Ireland's application, there were, quite properly, a few further follow-up questions from the Committee on Employment and Social Affairs that are being discussed or have already been partially cleared up through additional information. The application relates to 2 840 job losses in the company Dell in the counties of Limerick, Clare and North Tipperary and in the city of Limerick, of which 2 400 were targeted for assistance. A total of EUR 14.8 million is envisaged for this. Following an intensive debate in the Committee on Budgets, we gave the green light to the mobilisation of the Fund in both cases. I would, however, like to remind you of my introductory comment where I requested that the Commission once again take up a clear position on this and I very much welcome the fact that the very fundamental issues of the mobilisation of the financial instruments from the European budget were put on today's agenda by the Committee on Budgets.
I would then ask the plenary session to support this report.
Mr President, Commissioner, the Committee on Employment and Social Affairs wished to combine an oral question on the issue of relocations, notably of multinationals, with the examination of these two requests for mobilisation of the Globalisation Adjustment Fund because, in the Irish case, we recognised the difficulties and the contradictions that could arise as a result of using such a fund. At no time did any of the members of the Committee on Employment and Social Affairs seek to hold hostage or to threaten not to help the Irish workers who are today in a critical situation due to the industrial strategy and the relocation of Dell.
We have simply observed that, in the case in point, even though President Barroso announced, on 19 September, the granting of a EUR 19 million aid package - which we are debating this evening - to Dell, or rather to the workers made redundant from Dell, in order to help them come to grips with the period of retraining ahead of them, the same day, in New York, Dell bought out Perot Systems, which enabled it to increase its share price. A few days later, on 23 September, Commissioner Kroes approved more than EUR 54 million in State aid for the creation of a Dell factory in Poland.
We have questioned both Commissioner Špidla and Commissioner Kroes on this matter. In a long letter, they tell us that they themselves envisaged Dell having two production sites to supply the European market. However, the way I see it, once Dell gave up one of these production sites, we changed nothing as regards the overall evaluation of the company's strategy.
What conclusion can be reached? That, within Dell, none of the European laws that we talk about every day, concerning the rights of workers or of trade unions, is respected. It is therefore genuinely difficult to see the European Union's budget ultimately being used - at a time when we realise the difficulty involved in the budgetary procedure, the difficulty involved in financing the recovery plan - to end up in this paradoxical situation in which we help to increase US shareholders' rate of return on investment but put Irish workers, within the European Union, in Polish workers' shoes. This is certainly not the philosophy that we supported when we supported the implementation of the Globalisation Adjustment Fund.
Commissioner Špidla is certainly not the only one at fault here, but I do believe that this case obliges us to look very closely at the conditions in which the Community budget is mobilised to support the strategies of large companies. This is all the more true since, in the recovery plan that was drafted under the current President of the Commission, Mr Barroso, one of the key measures announced in relation to employment was that of ensuring, as a matter of priority, that workers who had jobs kept those jobs.
Since the Commission was informed of Dell's strategy concerning the existence of two sites, when the prospect of choosing between them presented itself, I believe that a more proactive strategy by the Commission should have led to a negotiation with Dell aimed at the transformation of the Irish site, given that the company's strategy has been to turn a site manufacturing desktop computers, such as existed in Ireland, into a site manufacturing laptop computers, such as currently exists in Poland. It is our view that, if the Commission comes to the aid of multinationals in a scenario of this kind, we should have a more consistent right to speak.
I believe that, taken as a whole, these considerations should lead the next Commission - and particularly Mr Monti, in the mission entrusted to him - to draw up much more proactive proposals on the way in which we use Community funds at a time when we have to deal with relocations which, once again, pit workers, employees of one Member State against those of another Member State, and all of that as part of a multinational strategy that fails to respect the spirit of social legislation as we wish to implement it, around the concept of the social market economy.
Mr President, ladies and gentlemen, I would first like to thank the rapporteur for supporting the Commission's proposal to mobilise the European Globalisation Adjustment Fund in response to the layoffs in the textile sector in Belgium and the computer manufacturing sector in Ireland. The support of the rapporteur is accompanied by a number of comments and I would like to restrict myself here to questions of a budgetary nature since we will have an opportunity later to discuss the other points you raise in the report.
The first budgetary point you raise relates to funding sources. You tell us that the European Social Fund cannot be the only source of funding. The European Globalisation Adjustment Fund is, from a budgetary perspective, a special instrument, as it does not have its own resources. It is mobilised across accounting periods, although it chiefly involves the designation of available budgetary items and, subordinate to that, the task of proposing to the budgetary authority the mobilisation of sums of money through revisions to the budget. The work is performed on a case-by-case basis, according to need. It is true that the European Social Fund has technically been the main source of funding so far. Here, I would like to state with clear emphasis the word 'technically', for the European Social Fund will not be reduced in any way at the end of the accounting period. That is the principle issue.
The second point you raise is not exclusively budget-related, but relates rather to decision making, since you ask that the Commission submit its proposals for the mobilisation of the European Globalisation Adjustment Fund in individual documents. The Commission is well aware of the advantages of this individual approach which completely eliminates the risk of conflict or of the fund being used as a guarantor.
However, it is necessary to take account of the new criteria for eligibility which we discussed this year and which you approved. With these new criteria, it will be necessary in the months ahead to expect a significant increase in the number of applications and it is not certain that the negotiation of the relevant documents will be faster if they are submitted individually. In any case, however, the Commission would like to state that the more advantageous approach, thereby circumventing the risk of certain technical complications in the work, is the case-by-case approach which offers better quality. The Commission therefore notes your interest and fully agrees to adapt its procedures in future accounting periods. In both of these cases, I have therefore provided a clear statement, I believe.
As far as the second question is concerned, the Commission is delighted that Parliament has adopted the decision mobilising the European Globalisation Adjustment Fund in support of workers who have been made redundant due to over-capacity in the textile sector in Belgium and the computer sector in Ireland. In connection with this, a question was raised about a possible link between the relocation of companies within the EU, the role of EU financial instruments and controls exercised by the Commission over State support.
Firstly, it should be said that the Commission is aware and takes careful notice of the negative consequences of company relocations for workers, their families and regions. It is not up to the Commission, however, to intervene in the decision making of companies where there has been no breach of Community law. The Commission also notes that it does not have the power to obstruct individual companies in their decisions, or to delay them, and companies do not have any general obligation to inform the Commission concerning the legitimacy of their decisions. In this context, the Commission is also aware of the unease surrounding the fact that regional State support, including possible contributions from the structural funds, might be used as a means of luring away commercial investments from other regions.
The Commission notes that the aim of the Community regulations relating to State support is, among other things, to ensure that aid aimed at influencing the decisions of companies concerning the location of investments should be provided only to disadvantaged regions and that such aid should not be used to the detriment of other regions. This problem is also dealt with in the Regulation establishing the general provisions for the structural funds and the cohesion fund and in the guidelines for regional support in the 2007-2013 period aimed at ensuring that these investments make a real and sustainable contribution to regional development.
According to Article 57 of the general regulation on structural funds, Member States must ensure that projects maintain the investment for which a grant is provided for a period of five years after its completion and for a period of three years in the case of small and medium-sized enterprises. In the event that a project is altered as a result of changes to the ownership of infrastructure or the ending of production activities and this change influences the nature of the project or the conditions under which it is implemented, or where the changes provide the firm or the public body with an unfair advantage, the grant must be returned. Member States are required to inform the Commission every year of such fundamental changes in their reports on the implementation of operational programmes. The Commission must notify the other Member States.
Moreover, in the 2007-2013 programme period, a special legal provision was introduced which is supposed to ensure that companies to which the procedure applies for returning sums of money paid out wrongfully after a relocation of production activities in a Member State or to another Member State cannot receive contributions from the funds. Similarly, point 40 of the guidelines on regional support specifies that support must be conditional on the maintenance of a given investment in the relevant region for a period of at least five years from its completion date. Moreover, if support is calculated on the basis of wage costs, the jobs must continue for a period of three years from the project completion date. All jobs created through the investment must be maintained within the region in question for a period of five years from the date on which the job was first created. In the case of small and medium-sized enterprises, Member States can limit this period to three years.
This provision has the aim of avoiding a scramble for subsidies and the closure of factories exclusively on the basis of higher levels of public support somewhere else, taking account of the fact that State support represents only one of the factors influencing the decisions of companies regarding relocations and that the other factors such as, for example, wages, skills, taxes and geographical location, often play a more significant role.
Ladies and gentlemen, in my opinion, it is clearly correct and natural to discuss issues relating to the use of European funds at a strategic level: there can be no doubt about that. In conclusion, I would like to state that funds that were or will be used within the framework of the European Globalisation Adjustment Fund go to benefit persons who have been adversely affected or to individual workers such as those in Belgium or Ireland or any other European country, and absolutely not to companies. These are resources designated for supporting persons, individual persons and not companies.
Mr President, Commissioner, ladies and gentlemen, I would like to come back to the cases that we are having to deal with under the Globalisation Adjustment Fund. In this regard, we are, of course, working in the interests of workers so as to make them more employable when they are hit by unemployment in their economic sector.
However, let us come back to the Dell case, which Mrs Berès was compelled to talk about. The factory in Ireland focuses on producing desktop computers. The moment that the Commission supported the creation, in Poland, of a factory of the same company focused on producing laptop computers, was the moment - because the market is made that way and because there is a much higher demand for laptop computers - that signalled the collapse of the Irish production plant.
The choice of which of the two sites to produce in was an indication of the difficulties that we were going to have to face on behalf of the Irish workers. Therefore, studying each of the individual cases, we in our working group on the Globalisation Adjustment Fund have called for the Commission to keep a close eye on all of the aid granted to each of the plants, be it at European or at regional aid level, because the European support policies that we are developing must not be used in an unbalanced way and must not backfire on workers.
Thus, we want greater attention to be paid to these problems early on, so that workers do not have to cope with them.
on behalf of the S&D Group. - Mr President, on 8 January 2009, the mid-west of Ireland, and especially Limerick, Tipperary and North Kerry, experienced an economic trauma they had never seen before. The announcement of over 2 000 jobs leaving the region from Dell, together with thousands of ancillary jobs, represented a loss of historic proportions.
The EU, through the Globalisation Fund, has allocated a fund that will directly help the economically vulnerable in the area. When we vote tomorrow, the EUR 14.8 million will represent a hand-up and not a hand-out to over 2 400 people to help them restart their lives. This will be very welcome.
The money will be used to re-train workers, help start businesses and provide people with job placements, which are very necessary. The very fact that we have Dell workers' committee representatives here tonight watching this shows just how deeply this fund has reached the workers of Dell and how they welcome it so much.
I must, however, stress that we are only halfway there. We now have 18 months in which to spend it, and I am calling tonight on our local Minister in Ireland, the Minister for Enterprise Coughlan, to personally intervene and see that there is a plan in place to spend the money. It is a one-off fund for ordinary working people and they will never get this chance again. Minister Coughlan, please, please get organised and leverage this unique opportunity for the mid-west of Ireland.
I would like to thank the Members, and especially my own colleagues, for their support for the Dell application and ask as well that they will support further applications in similar circumstances coming down the road from Waterford Crystal and SR Technics.
on behalf of the ALDE Group. - Mr President, my first comment is that the European Globalisation Adjustment Fund is a real expression of solidarity between EU citizens and States. Secondly, as an Irish Member, I am indeed very pleased that the workers in Dell who have been made redundant at least now have an opportunity to look forward and to plan for the future. However, as Alan Kelly has said, it is very important to ensure that any programmes or training courses that are put in place are tailor-made to respond to the needs of workers and that the possibility of re-entering the labour market, or setting up one's own business, is the clear objective of any assistance.
Finally, I want to acknowledge the role of Parliament in approving the fund for Dell workers. Despite some of the very serious issues that have been raised here this evening, we did not hold the workers hostage and we approved the EUR 14.8 million application. However, the Commission must ensure that there is coherence in EU industrial policy and that the EU budget is not used to increase shareholder value in some companies, while EU workers pay a price.
Ireland's application for European funds for those left unemployed after the company Dell closed its Irish plant has thrown up a number of questions that need answering.
The fact of a company such as Dell closing a plant in one country and opening one in another is, in principle, the result of normal market forces. However, the various kinds of State aid involved changes things. Dell established itself in Ireland a number of years ago with the help of State aid. Now it is shutting up shop there and opening a plant in Poland, yet again with the help of State aid. In the meanwhile, instead of a social plan paid for by Dell for the Irish workers it has left unemployed, these people are resorting to the European Globalisation Adjustment Fund. In my opinion, this exposes a serious inconsistency in industrial and employment policy. After all, when all is said and done, how many jobs have been created with all the State aid that Ireland, Poland and the European Union have pumped into Dell?
Therefore, the question is how will the Commission and the Member States together ensure consistency in their policy? In addition, how can we ensure that the Globalisation Fund supports the efforts a company makes for the benefit of its workers instead of largely replacing them?
Mr President, we have always advocated that the EU policy on the relocation of businesses should be reviewed, and we have always believed that the Globalisation Fund is a mere palliative for workers who are the victims of the strategies of multinationals or the lack of an appropriate industrial policy which targets production and good jobs with rights. We therefore advocate new policies on social development and progress.
We also believe, however, that Irish workers should not be doubly hit by the profit and social dumping strategy of the multinational company Dell, which closed in Ireland and received support to establish itself in Poland.
We therefore support this report.
However, we want some answers from the European Commission about the future. We want a radical change in policies, effective monitoring of the support given to multinational companies, a real industrial policy, and a firm investment in the creation of jobs with rights.
(GA) Mr President, first of all, I would like to express my sincere thanks to the Commission for providing this generous fund for Dell's unemployed workers. In particular, I would like to welcome Gerry and Denis who are with us this evening.
Without doubt, great credit is due to the European Union and particularly to the Commission for helping the workers in Dell and I would like to pay tribute to them. Also to former colleagues, two of whom are here tonight, Marian Harkin and Brian Crowley, and also my immediate predecessor, Colm Burke, for initiating this fund back in May.
The Commission made two major changes which were very important to us: reducing the 50/50 funding from 35 for the national government and 65 for the Commission and also reducing the numbers from 1 000 to 500, which will hopefully make funding available to people in Waterford Crystal and SR Technics in due course.
There are two caveats I would add. One is that the two-year extension of the time-span should be extended to three, because many people will be doing third-level degree courses which normally take three years; and the second is that the commencement date should not be the date of application but the date of signing-off here in Parliament and Council.
Having said that, there are just two points I want to make. People are very grateful for what has happened. You have given hope where there was despair. You have shown solidarity instead of isolation, and this fund will be well used and I have no doubt it may well be the best fund and the best funding ever given by the European Commission. Thank you very much indeed.
(FR) Mr President, Commissioner, ladies and gentlemen, several points have been raised, but the use of the European Globalisation Adjustment Fund inspires two feelings in me.
Firstly, I am glad that it exists. European workers need to know that Europe is there for them in difficult times such as we are going through right now. Secondly, I am pleased that Belgium has been commended for the quality of the cooperation between its social partners in the preparation of this matter.
Unfortunately, I also have some regrets about the way in which the EGAF works. Firstly, its success reflects a difficult economic situation in Europe, with all too familiar consequences for society.
Secondly, the Fund's consistency with other aid instruments has been called into question in the case of Dell. In this respect, I fully support the comments made previously by my colleague, Mrs Berès.
Finally, in terms of the budget, the payment appropriations for executing the allocations from this fund must be transferred from other budget items and, as far as I know, must be transferred systematically from the European Social Fund. Although this is made possible by the rate of payment of the Structural Funds, which is not as high as one would like, the Structural Funds must be used for their intended purpose.
To conclude, I call for careful thought to be given to EGAF funding and I sense that the Commission is making a concession, if not directly to allocate the EGAF a full financial basis on a par with the other funds, then at least to ensure that it is no longer financed solely at the expense of the social structural funds.
(NL) I should like to make a brief structural remark on the structural effects of the fund. Naturally, we are delighted with the projects that are on the table today and that await approval tomorrow. Yet there is room for improvement in all of them, of course, which is the reason for my brief remark.
Ladies and gentlemen, the fund sometimes overshoots the mark, the simple reason being that the procedure is too cumbersome, Commissioner. After all, the core objective of the fund is for workers who are affected and lose their jobs to receive rapid support and help in finding a new job. This is not always working at present, as we are unable to act quickly enough, and that is very annoying, particularly for older workers. Indeed, outplacement and relief require a rapid, firm approach, which is totally lacking at the moment.
In addition, the Globalisation Fund suffers from a lack of flexibility, and if you are a worker who is made redundant and is unfortunate enough to come from a company that is not on the list, you will simply not be eligible for support. Every day, we are faced with stories like this from workers who have been affected but who are not eligible, and we struggle to explain - since it is so complicated - why it is no go.
It is my view that a practical solution must be found to this as soon as possible, Commissioner, and that we need a much quicker approach and also, if possible, a formula that will enable us to adopt an 'envelope-oriented' way of working. In my opinion, action must be taken on this in the next few weeks and months.
(DE) Mr President, Commissioner, ladies and gentlemen, the Globalisation Adjustment Fund helps people to attain further education and qualification. That is the social side of Europe, and it is a good side. The Commission, however, has also examined the subsidies given to Dell in Poland in terms of their compliance with State aid rules. It has approved EUR 54 million in Polish State aid for Dell as this aid supposedly serves to benefit regional economic aid.
This raises the initial question of whether we really have to have competition between ourselves in Europe when it comes to public money. The answer is 'no'! We should change State aid rules so that relocation subsidies are no longer paid, including by the Member States.
I have another question to ask the Commission directly: does Poland's EUR 54 million for Dell also include money from Europe's structural funds? Why, Commissioner, has the Commission not expressed a clear opinion on this? I call on the Commission to truly take its monitoring duty under the Structural Funds Regulations seriously. No European money should be paid out for company relocations within the European Union. What you gave us today, Commissioner, was an evasive answer. You are hiding behind the Polish Government's reports. You have not examined directly, however, whether the European Structural Funds Regulation has really been complied with.
Let us finally obtain transparency and publish every individual subsidy under the structural fund, as happens with agricultural policy. That is the only way that we can truly obtain trust in Europe's structural policy.
(HU) I remember very well when we set up this Globalisation Fund, and even back then, there was a great deal of debate about how it would not be a good idea if, instead of mitigating the losses, the aid paid from the fund helped workers who had been made redundant to re-integrate into the labour market, thereby encouraging, as it were, companies to conveniently take advantage of the relocation facility so that the fund covers the losing parties' costs.
The Dell case is symptomatic of this because our experience shows that, instead of being about mitigating losses and showing solidarity, it seems to act as an incentive, as Dell is receiving assistance both for making redundancies and for relocating. Therefore, what we have here is simply a lack of proper coordination of European funds. The Globalisation Fund is part of competition policy and the Structural Funds. There is no point and no benefit to be gained at all, not to mention that it is contrary to the purposes of the fund, if we use these resources in a contradictory fashion, without any kind of coordination, Therefore, I would draw the Commission's attention to the fact that it needs to reflect on using Europe's public funds in a coordinated manner in this type of case so as to avoid such confusion in the future.
(RO) Mr President, Commissioner, the economic and financial crisis has affected and will continue to seriously affect both the iron and steel and shipbuilding industries. Galaţi, the city I come from, has been hit by the loss of thousands of jobs from the metallurgy industry and shipyards.
Using the European Globalisation Adjustment Fund is a short- and medium-term solution for supporting workers who are in a tough situation after losing their jobs. I would like to highlight the need for investment in modernising companies from the heavy industry sector so that they can reduce their level of pollution in the future. This will allow us to preserve jobs and therefore protect workers in the long term.
Mr President, like my colleagues, I want to thank the Commissioner and the rapporteur for their work on this. Indeed, the Commission will remember back in January when I and one of my former colleagues, Colm Burke, met him to try and kick-start the globalisation fund for the workers in Dell.
I think it is a clear indication of how much we, at European Union level, put in with regard to treating people first, ensuring that the people are at the core of what the policies are, trying to ensure that their lives are protected and, when there is trouble or difficulty, that the European Union can respond quickly.
On a personal level, I want to thank the Commissioner personally for his active involvement in this, not just here in Parliament or with me personally, but also for going to Limerick and meeting the workers.
And if I could say to other colleagues, who occasionally try to raise red herrings with regard to other issues, that the Globalisation Fund, for all its faults, is a positive from the European Union and one that we should be encouraging to grow and to prosper and, most importantly of all, to go back to the old saying: give a man a fish, you feed him for a day; teach a man to fish, he can feed himself for life. That is what the Globalisation Fund allows us to do.
(DE) Mr President, I would like to return to Commissioner Špidla's second statement. He said that we cannot influence business decisions. That is simply not true. Of course we do influence business decisions by paying subsidies, making European structural fund payments and paying aid.
That is why, when negotiating the regulation, Parliament debated this very issue of relocation. Ultimately, however, Parliament gave way, with the Group of the European People's Party (Christian Democrats) regrettably also voting in favour, Mr Pieper, and laid down only five years in the Structural Funds Regulation, which is clearly nothing like adequate given the scale of the subsidies. The Group of the Greens/European Free Alliance was the only group to say, at the time, that we need at least 10 years for the part of the regulation that the Commissioner cited, which relates to repayment on the part of companies that leave. All I can say here is that this case shows that the Group of the Greens/European Free Alliance was right.
(PL) Mr President, by mobilising the European Globalisation Adjustment Fund, the European Union is once again jointly facing up to economic difficulties. This time it is difficulties resulting from structural changes in world trade. As is the case with the financial crisis, only integrated action can be effective in combating the effects of globalisation.
Thanks to financial means obtained for people who have lost their jobs, both Belgian textile workers and workers from the Dell factory in Ireland have been given an immediate opportunity to retrain and find new work. The fund is also intended to promote entrepreneurship and self-employment. This help for particular sectors in different countries is an appropriate expression of social solidarity within the EU.
It is a fact that Dell, which justified moving its production from Ireland by the need to find a country with lower production costs, has found such a country which is still within the boundaries of the EU, for Dell has found a location in Poland, in the city of Łódź. The Łódź area is in a difficult situation in terms of employment levels, and the Dell factory has created around 2 000 new jobs. This investment will have a noticeable effect on improving the situation in and around Łódź, and will increase the pace of development in the entire voivodeship.
Mr President, I would like to reassure my fellow Member, Mr Crowley. No member of the Committee on Employment and Social Affairs has questioned the effectiveness, the usefulness of the Globalisation Adjustment Fund. We simply feel that better use can be made of it.
I would also like to come back to one of the comments made by the commissioner, when he said to us just now that fund shopping had to be prevented. This is precisely the problem that we are facing today.
When, I imagine, you prepare to hand over responsibility for this matter, what will you say to the next commissioner in charge of the Globalisation Adjustment Fund? Since, in the case of Dell, we can clearly see that there is a danger of the procedure being distorted and of misuse of Community funds and of the authorisations granted within the context of competition policy.
Ladies and gentlemen, in my opinion, the discussion can, in principle, be divided into two parallel lines. The first of these states that the European Globalisation Adjustment Fund does function but that there are reasons for optimising its deployment. The issue of time was mentioned, although in my opinion, this issue has been exaggerated to some extent by the fact that the Member States can react immediately and get the costs back. Nonetheless, I believe that it is a matter that needs debating and that there is also a need to look for a solution in this direction.
The issue of individual budget items was also raised. It is true that at the time the fund was created, this was not actually possible. Nonetheless, the fund can operate in this way. In my opinion, it is therefore necessary to submit all of the questions that can be submitted and, where appropriate, to find a better solution for them than we have found so far. However, none of this puts into doubt the fundamental principle that in times of crisis, the fund functions and provides real assistance.
The second issue raised in the debate is a far more complex issue. This is the issue of delocalisation, the issue of potentially competing subsidies and a series of other issues which are related to this and which are extremely complex. In my opinion, it is correct to address these issues and it is correct to do so based on an in-depth understanding of the facts and I would like to mention a few facts relating to the case of Dell and also relating to some of our thoughts on the overall problem.
The first fact is that, contrary to overwhelming opinion, wage costs per unit of production are markedly higher in Poland than in Ireland, according to the OECD. Wage costs in Poland are thus not lower but higher than in Ireland. This is a point well worth bearing in mind, because drawing conclusions from direct comparisons in complex situations is not a reliable method. I would like to emphasise that if we want to debate these issues, it is necessary to deepen some of our insights considerably, at least with regard to some of the points.
The second issue is that of the Dell case itself. It is true that Dell began its activities in Limerick in 1991, in other words, 18 years ago. It is also true that there is no record of it having received support from any European funds for this operation. There is no information on this, although I cannot exclude the possibility that the firm received support from the regional funds because at that time, in 1990, there were no obligations or methods that would enable us to obtain this information. It is also a fact that the decision to relocate to Łódź was taken by Dell in 2007. It is also a fact that the money used as State aid is Polish money and that this aid was notified in December 2007. It therefore does not involve resources from the European structural funds. In this case - and it does not apply in all cases but in cases that are over EUR 50 million, which was the case here - a very detailed assessment takes place which also takes account of labour market issues. The conclusion of the Commission was that these two operations, which are so far apart in time, are not linked. However, this does not mean anything and does not in any way call into question the fact that issues involving the use of European resources must be discussed in depth repeatedly on the basis of our new information and that it is undoubtedly right to secure a higher level of coherence. In my opinion, the Dell case has served as a good springboard and it is surely right to continue with this debate.
Ladies and gentlemen, I would like to thank you for this debate and for the opportunity to consider with you some aspects relating to the use of the European Globalisation Adjustment Fund. In conclusion, I would simply like to state that within the scope of our policies, there is certainly a risk of resources being used in ways that are inappropriate or not entirely optimal, and that this inherent risk will always be present in our policies as they develop. It is therefore up to us to bear this in mind and to have the courage to examine some long-established principles with new eyes and to change these old, long-established and perhaps outdated methods where we find intellectual and technical solutions and a political consensus.
Mr President, I would like to reiterate that we were at pains, in the collaboration between the Committee on Budgets and the Committee on Employment and Social Affairs over recent months, to get the procedures up and running as soon as possible on the basis of an opinion from the latter committee - which even set up a special working group for the purpose - in order to make the funds available as quickly as possible, after meticulous examination, in the interests of the affected workers and their close families.
I would like to say, secondly, that, in the course of examining the multiannual financial framework and the new instruments, in the course of the budgetary review and the revision, we also have to examine the functioning and the added value of the European Globalisation Adjustment Fund, like all the other instruments, and specifically with regard to the effect on the management and on the interaction of the institutions at the national and European level. We need to contemplate how this interaction with the European Social Fund (ESF) could possibly be better shaped. We should therefore be open to all possible discussions that could lead to an improvement.
As far as the sources of funding are concerned, Commissioner, you were, of course, absolutely correct, from a purely technical standpoint, in what you said about the payment appropriations from the ESF. Ultimately, however, I would like the overall picture for the obligations and the payments under the multiannual financial framework, both for the structural funds and for the ESF, to be as we agreed in the overall figures. It must not be the case that, due to deficient implementation, problems in control and management systems and late implementation of these funds, money potentially remains unused and that we then take a slice of that money every year to pay for additional programmes like this. That is not in the interests of the originator.
We will, for the time being, take on board what you said about matters of State aid rules. We did, of course, ask similar questions in another place in relation to Nokia in Bochum and its relocation to Romania. Despite that, I have to say that there is a need, here, to look very closely at the interaction between the Commission and the reporting duties of the Member States. Sometimes I get the impression that, when it comes to these issues, things happen in a similar way to the monitoring of the fishing quotas: each side pushes a little towards the other and there is not, in the end, an efficient system. In this regard, we will stay on the ball and we will also intensively monitor these issues in similar situations and insist that the Commission act in accordance with the regulations and rules that we decided on in 2007.
Finally, my request to you all: please vote in favour of this mobilisation of the Globalisation Adjustment Fund tomorrow.
The debate is closed. The vote will take place on Wednesday, 25 November 2009.
Written statements (Rule 149)
in writing. - (RO) Mr President, I support the report submitted by my colleague, Mr Böge, as I believe that many European workers who have lost their jobs require assistance, including from the EU funds. More than EUR 37 million has been given to 10 275 workers in 2009, which is nowhere near the maximum ceiling of EUR 500 million provided annually for this European fund. I must emphasise that these finances are intended for redundant employees and not companies. The EU must not support financially the strategy of companies which relocate and make workers redundant, especially if the company moves outside the EU or receives aid from another Member State at the same time.
It is vital for us to monitor very closely the way in which company relocations take place. The burden of the social costs involved in the closure or relocation of factories must not be shifted to European taxpayers. Let us not forget that the fund was created to provide additional support to workers made redundant as a result of major structural changes in the global business sector, and after 1 May 2009, also to those made redundant as a result of the global financial and economic crisis. I believe that access to European funds can also provide new Member States with considerable assistance, enabling them to overcome difficulties caused by the economic crisis and in adapting to the single European market's competitive structure.